     Case 2:19-cv-01075-GBW-CG Document 41 Filed 09/09/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

DAVID BELKNAP,

            Plaintiff,

v.                                                        No. CV 19-1075 GBW/CG

CITY OF ALAMOGORDO, et al.,

            Defendants.

                    ORDER TO SUBMIT CLOSING DOCUMENTS

      THIS MATTER is before the Court upon notice that this case has settled.

      IT IS THEREFORE ORDERED that closing documents are to be filed no later

than October 9, 2020, absent a request showing good cause for an extension.

      IT IS SO ORDERED.



                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
